Citation Nr: 0621630	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  99-06 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right 
thumb fracture residuals.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from August 1959 to September 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  The veteran 
testified at an August 1999 RO hearing.


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's right thumb fracture 
residuals do not cause ankylosis, a gap of more than one-half 
inch between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers, or weakness, fatigue, or 
significant pain or lack of endurance on repeated hand 
closing and opening movements.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have a chronic 
psychiatric disorder including schizophrenia in service, his 
schizophrenia did not arise within the one-year presumptive 
period or for many years thereafter, and his schizophrenia is 
not related to the episode of neurotic depressive reaction 
diagnosed in service or otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an evaluation higher 
than 10 percent for right thumb fracture residuals.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71, Diagnostic Codes 5224, 5228 (2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5224 (prior to August 26, 2002).

2.  Schizophrenia was not incurred in service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA also 
applies to claims, such the claim for an increased rating for 
right thumb fracture residuals, that were filed prior to its 
effective date but were finally decided thereafter.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the Court discussed both the timing 
and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used.  Mayfield, 444 F.3d at 1333.

As to the claim for an increased rating for right thumb 
fracture residuals, where VCAA notice was not provided 
because VA had decided a claim before November 9, 2000, the 
timing problem may be cured by a Board remand following 
enactment of the VCAA for new VCAA notification followed by 
readjudication of the claim.  Mayfield, 444 F.3d at 1333.  
That is precisely what occurred here.  The RO's August 1997 
rating decision took place before enactment of the VCAA, and, 
therefore, prior to any VCAA notification.  However, after 
the RO increased the rating to 10 percent in its September 
1999 decision, the Board remanded the claim in March 2004 
for, among other things, appropriate VCAA notification, and 
prior to readjudicating the claim in its March 2006 SSOC the 
Appeals Management Center (AMC) sent an April 2005 VCAA 
letter.  VA thus cured the timing problem by providing new 
VCAA notification followed by readjudication of the claim for 
an increased rating for right thumb fracture residuals.  
Mayfield, 444 F.3d at 1333.  As to claim for service 
connection for schizophrenia, the RO provided timely VCAA 
notification in its January 2002 VCAA letter prior to its 
initial April 2002 denial of this claim.

VA also met the VCAA's requirements regarding the content of 
notification as to both claims.  The AMC's April 2004 letter 
explained that it was working on the veteran's claim for an 
increased rating for his right thumb disorder and explained 
that to establish entitlement to this benefit he had to show 
that his service-connected disability had gotten worse.  The 
letter also indicated the information and evidence needed to 
support the claim and the respective responsibilities of VA 
and the veteran in obtaining additional evidence.  The AMC 
also wrote in bold print on page 2 of the letter, after 
explaining the additional evidence it needed from the 
veteran: "If the evidence is in your possession, please send 
it to us."  As to the claim for service connection for 
schizophrenia, the RO's January 2002 letter explained the 
VCAA generally and what the veteran needed to show to 
establish entitlement to service connection.  It also 
explained VA's duties to notify and assist the veteran with 
his claim.  The AMC's April 2004 letter explained how to 
establish entitlement to service connection on a direct and 
presumptive basis.  This letter also explained the additional 
information and evidence needed and the respective 
responsibilities of VA and the veteran in obtaining 
additional evidence.  And, as noted, the AMC told the veteran 
that if the evidence was in his possession, he should send it 
to the AMC.

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the veteran has been provided with notice of what 
type of information and evidence is needed to substantiate 
his claim for service connection for schizophrenia and an 
increased rating for his right thumb disorder, he was not 
provided information regarding a disability rating for the 
schizophrenia should service connection be granted, or the 
effective date that would be assigned if either of the claims 
were granted.  Despite this inadequate notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Because the Board will deny both 
claims, any question as to the appropriate disability ratings 
or effective dates to be assigned are rendered moot, as there 
are no disability ratings or effective dates to assign.

Moreover, VA obtained the service medical records (SMRs), the 
service personnel records, and all available identified post-
service records.  As instructed by the Board, Stegall v. 
West, 11 Vet. App. 268, 271 (1998), the AMC requested records 
of an SSA disability determination regarding the veteran, and 
was informed in October 2005 correspondence that there were 
no such records.  As there is no indication that any other 
records exist that should be requested, or that any pertinent 
evidence was not received, VA thus complied with the VCAA's 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Right Thumb Fracture Residuals

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the present case, the veteran was granted service 
connection for right thumb fracture residuals in September 
1963.  He was assigned a noncompensable rating and he did not 
appeal this evaluation.  Thus, since entitlement to 
compensation already has been established and an increase in 
the disability rating for the right thumb fracture residuals 
is at issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  As noted, the RO increased the rating from 0 to 10 
percent in its September 1999 decision, and the effective 
date of the increase was the March 1997 date of the claim, so 
the issue is whether the veteran is entitled to a rating 
higher than 10 percent for the entire appeal period.  During 
this appeal period, the criteria for rating finger 
disabilities changed, effective August 26, 2002.  See 67 Fed. 
Reg. 48784-87 (Jul. 26, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5224 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5224, 5228 (2005).  Generally, when amended regulations 
expressly state an effective date and, as in this case, do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, and the prior version may be 
applied, if more favorable, to periods preceding and 
following the change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOGCPREC 3-2000 (Apr. 10, 2000).

Initially, the Board notes that, because the record is 
uniform in noting that the veteran is right handed, the 
ratings applicable to the major hand and digits apply.

In this regard, old DC 5224 provided a 20 percent rating for 
unfavorable ankylosis of the thumb on the major hand. 38 
C.F.R. § 4.71a (2002).  A note to old DC 5224 provided that 
extremely unfavorable ankylosis will be rated as amputation 
under Diagnostic Codes 5152 through 5156.  Id.

Similarly, new DC 5224 provides a 20 percent rating for 
unfavorable ankylosis of the thumb on the major hand.  38 
C.F.R. § 4.71a (2005).  A note to new  DC 5224 states that VA 
will consider whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id.

Moreover, new DC 5228 provides a 20 percent rating for 
limitation of motion of the thumb on the major hand if there 
is a gap of more than two inches (5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  38 C.F.R. § 4.71a (2005).

The evidence reflects that the veteran is not entitled to a 
higher evaluation under any of the above diagnostic codes.  
There is no evidence of ankylosis of the thumb in the claims 
folder.  There was no such indication at the April 1997 VA 
examination and at the recent January 2006 VA examination, 
and the right thumb range of motion figures included full 
extension and flexion 0 to 60.  Thus, there is no basis for a 
higher rating under either the old or new DC 5224.  
Similarly, the January 2006 VA examiner indicated that, in 
attempting to oppose the thumb and the fingers, there was 
only a half an inch gap, so there is no basis for increasing 
the rating under DC 5228, which requires more of a gap for a 
higher, 20 percent rating.  Moreover, right wrist extension 
was 0 to 40 degrees and flexion 0 to 70 degrees, ulnar 
deviation 0 to 40 degrees, radial deviation 0 to 20.  While 
these figures were more limited than those found for the left 
hand, the Board finds that they are not so significant as to 
warrant an additional evaluation for interference with 
overall function of the hand under Note 1 of the new DC 5224, 
see 38 C.F.R. § 4.71a, Plate I (normal range of motion 
figures for the wrist), especially in light of the normal 
overall function of the right hand described below.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  There is no 
basis for a higher rating under these factors, however, 
because at the January 2006 VA examination the veteran had no 
weakness or fatigue on hand closing and opening movement, 
with only minor pain and mild lack of endurance.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  However, the veteran has not required 
frequent hospitalization for his right thumb fracture 
residuals, and the manifestations of the disability are 
contemplated by the schedular criteria.  Moreover, although 
the veteran described gripping and swelling problems at the 
August 1999 RO hearing (p. 5), the January 2006 VA examiner 
indicated that the veteran could write holding a pen in his 
right hand, lift a chair, push the wall, and turn the door 
knob, and his writing, twisting, touching, pushing and 
pulling were fully intact.  Thus, there is no indication in 
the record that the average industrial impairment from the 
disability is in excess of that contemplated by the assigned 
evaluation or any indication that application of the 
schedular criteria is otherwise rendered impractical.  
Therefore, referral of this case for extra-schedular 
consideration is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran's right thumb 
fracture residuals do not warrant a rating higher than 10 
percent under any potentially applicable diagnostic code or 
based on any other factors.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
a rating higher than 10 percent for right thumb fracture 
residuals must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


Schizophrenia

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  There are two ways 
to establish service connection on a direct incurrence basis.  
One way is to establish that there is (1) a current 
disability, (2) in-service incurrence of a disease or injury, 
and (3) a nexus between the two.  Rose v. West, 11 Vet. App. 
169, 171-172 (1998).  See also 38 C.F.R. § 3.303(d) (2005) 
(service connection may be granted when all of the evidence, 
including that pertinent to service, indicates that a disease 
diagnosed after discharge was incurred in service).  The 
second, alternative way to establish service connection is to 
establish that the veteran had a chronic disorder in service 
and that the veteran currently has the same disorder, or that 
a disorder manifested itself during service and was not 
identified until later but there was continuity of 
symptomatology related to the current disorder after service.  
Id. at 170, 171-172 (citing 38 C.F.R. § 3.303(b) (2005)).  In 
addition, certain disorders will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a specified presumptive period following service.  38 
U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  A psychosis such as schizophrenia is a 
chronic disease that is presumed to be service connected if 
it manifests to a degree of ten percent or more within one 
year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2005).

In the present case, there is no evidence of schizophrenia in 
service.  There are two October 1960 psychiatric-related 
notations in the SMRs.  Both diagnosed the veteran with 
neurotic depressive reaction.  The service personnel records 
also contain numerous instances of the veteran being 
disciplined for infractions involving aggressive or 
undisciplined behavior.  There was no psychiatric examination 
at the September 1961 separation examination, but at the 
August 1963 VA examination, the only notations regarding the 
nervous system based on neurological and psychiatric and 
personality evaluations were of alcoholism and venereal 
disease.  No pertinent complaints were otherwise indicated.  
Thus, the veteran did not have a chronic or continuing 
psychiatric disorder including schizophrenia in service or 
within the one-year presumptive period.  The neurotic 
depressive reaction in service seems to have been acute and 
transitory and resolved without residual disability.  

Nor did the veteran have continuity of symptomatology, as the 
first clinical evidence of potential psychiatric symptoms 
appears to be the VA inpatient and outpatient treatment 
records from June to November 1991, which note a long history 
of substance dependence as well as an unremarkable mental 
status examination and that the veteran was in no acute 
psychiatric distress.  No acquired psychiatric disorder is 
noted, however, during a November 1991 hospitalization for 
substance abuse.  It was noted he was homeless, but was not 
in acute psychiatric distress.  Thus, a psychiatric disorder, 
including schizophrenia, did not arise for many years after 
service and there is therefore no evidence of continuity of 
symptomatology from service.

In addition, although there is evidence that the veteran 
currently has schizophrenia and the aforementioned 
psychiatric-related notations in the SMRs, the preponderance 
of the evidence reflects that there is no nexus between the 
two or that the veteran's schizophrenia is otherwise related 
to service.  In its March 2004 remand, the Board noted 
conflicting medical evidence regarding the veteran's 
psychiatric disorder.  For example, a June 2000 treatment 
note indicated tat the veteran's disciplinary difficulties in 
service were partly a reflection of early symptoms of a 
psychiatric disorder that he carried with him into service, 
and characterized the veteran's current disorder as possible 
paranoid schizophrenia.  A September 2000 VA examiner 
disagreed, finding no mental or neuropsychiatric disorder, 
and stating that the veteran's combative, argumentative, and 
aggressive behavior had been present since high school.  The 
January 2002 VA examiner diagnosed chronic undifferentiated 
schizophrenia, and that the veteran probably started having 
symptoms at age 18 or 19 (i.e., prior to service).  The Board 
thus requested examination by a board of two psychiatrists.

In compliance with the Board's remand, Stegall v. West, 11 
Vet. App. at 271, two VA physicians examined the veteran, one 
in January 2006 and the other in March 2006.  The January 
2006 VA examiner diagnosed the veteran with schizoaffective 
disorder and concluded that, although the veteran was 
severely affected by his psychiatric condition, "it is 
difficult to establish that the cause of his current 
condition was motivated by his military service.  There [is] 
the possibility that his time in the service might have 
exacerbated some underlying paranoia, but cannot completely 
be established at the present time."  The March 2006 VA 
examiner diagnosed the veteran with chronic schizophrenia, 
and concluded that "the altercations and disciplinary 
actions of [the veteran's] military service, and his 
subsequent interpersonal deficits appear to be manifestations 
of a condition which was present from at least his early 
teens."  He added, however, that the interpersonal contacts 
that the veteran experienced during service "very likely 
aggravated his psychiatric condition," but that "it is 
considerably less likely that his military service altered 
the course of his psychiatric conditions."  Noting the 
gradually deteriorating nature of schizophrenia and the fact 
that the veteran's episodes of frank delusions and 
hallucinations do not appear to have occurred for many years 
after service, he concluded that "it is more likely than not 
that the gradual increase in severity of [the veteran's] 
condition was due to the natural progression of the 
disease."

Thus, none of the physicians who examined the veteran found 
that his current psychiatric disorders, including 
schizophrenia, were related to service, and he is not 
entitled to service connection on this basis.  However, as 
some of these physicians have indicated that the veteran had 
preexisting psychiatric symptoms that may have been 
aggravated by service.  These symptoms, however, do not 
appear to be part of a chronic acquired psychiatric disorder 
as there is no evidence of such an acquired disorder for may 
years following service.  To the extent these symptoms were 
part of a personality disorder, which seems the suggestion on 
a complete reading of the file, such pathology is not subject 
to service connection.  38 C.F.R. § 3.303.

Here, there were no psychiatric disorders noted on the April 
1959 enlistment examination and no additional defects 
discovered in July 1959 shortly before service.  Although the 
two SMR diagnoses of neurotic depressive reaction indicated 
that this disorder did not exist prior to service, there was 
no explanation given for this finding, and they did not 
address whether there was a more significant psychiatric 
disorder preexisting service that caused the neurotic 
depressive reaction or the veteran's disciplinary problems.  
The majority of physicians who reviewed the claims folder and 
explained their reasoning in light of this evidence concluded 
that the veteran had preexisting psychiatric symptoms, but 
have failed, in general, to identify any specific chronic 
acquired psychiatric disorder during or before service. 

Moreover, the March 2006 examiner clearly, carefully, and 
definitively explained why he concluded that the gradual 
increase in severity of the veteran's psychiatric disorder 
was due to its natural progress.  Cf. Grover v. West, 12 Vet. 
App. at 112; Miller v. West, 11 Vet. App. at 348; Black v. 
Brown, 5 Vet. App. 177, 180 (1995); Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  As there is no contrary opinion in the 
record, the Board finds that even if the veteran had 
psychiatric symptoms that preexisted service that was a 
precursor to his current schizophrenia, and that symptoms did 
increase in severity during service, this increase was due to 
the natural progression of the disease.  Thus, there is no 
basis for granting service connection.

In any event, for the reasons explained above, service 
connection cannot be granted for the veteran's schizophrenia 
on a direct or presumptive basis because there is no evidence 
of a chronic psychiatric disorder in service, one did not 
arise within the one-year presumptive period or for many 
years thereafter, and the veteran's schizophrenia is not 
otherwise related to the neurotic depressive reaction 
diagnosed in service or otherwise related to service.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for 
schizophrenia must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


ORDER

The claim for a rating higher than 10 percent for right thumb 
fracture residuals is denied.

The claim for service connection for schizophrenia is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


